The judgment of the court was pronounced by
Slidell, J.
A slave belonging to the plaintiff was seized and sold under an execution, and he now claims the slave as still his property, upon the ground of *143various alleged informalities in the writ and its execution. After the sale,- and application of a portion of the price by the officer who made the sale to the payment of the judgment creditor, there remained a balance in the officer’s hands. The plaintiff applied to the officer for the balance, and received a portion of it; and the only reason why the residue was not received by the plaintiff was, a subsequent dispute as to the amouht, which the officer tendered to him, and which the plaintiff refused to receive, alleging that he was entitled to more. These facts appear by the plaintiff’s own statement, in answer to interrogatories. They amount in law to a ratifioation of the sale. See Thomas v. Scott, 3 Robinson, 256. Judgment affirmed.